DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claim at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16, 19-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,115,757 to Day hereinafter referred to as Day, in view of US 4,586,579 to Matsui et al., hereinafter referred to as Matsui.
In reference to claims 1, 2, 6, 12, 19, and 20, Day and Matsui disclose the claimed invention.

Day fails to explicitly disclose a brace configured to extend from an enclosure (21) of the HVAC unit to the condenser fan assembly to hold the condenser fan assembly in the service position.
Matsui teaches an analogous art of supporting a service panel (4) for closing interior compartment (3), see column 1 lines 12-18. Matsui is considered analogous in that Matsui solves the problem identified by the applicant of supporting a service panel in the open servicing position (see [0007] of Applicant’s originally filed specification, The HVAC unit further includes a brace configured to extend from the enclosure to the condenser fan assembly to hold the condenser fan assembly in the service position).  Since Matsui also teaches a method for holding a service panel in the open servicing position, Matsui is considered analogous art. Matsui teaches that it is a known method to keep a service door in the open position by providing a brace (5) configured to extend from an enclosure (7) of the unit (3) to the service panel (4) to hold the panel in the service position. Accordingly, the method of supporting a service panel in the open position was well known and well within the ordinary skill of one skilled in the art. Since one skilled in the art would understand that supporting the panel (23) of Day in the open position would be advantageous in that it would ensure that the panel would not close on anyone servicing the interior of the machine compartment while also ensuring that the fan did not over open and bend or damage the hinge, frame, or crush the fan, it would 
In reference to claim 3, Day and Matsui disclose the claimed invention.
Matsui discloses the brace (5) is configured to engage with a first mount (6) of the enclosure (7) and with a second mount (10) of the service panel (4) to hold the service panel in the service position. Accordingly, when utilizing the prop rod of Matsui with the HVAC unit of Day, one would also include a first mount on the enclosure (21 at 37) and a second mount on the condenser panel (23) in order to hold the condenser panel (23) in the open position.
In reference to claim 4, Day and Matsui disclose the claimed invention.
Matsui discusses in column 3 lines 10- 13 that the rod may be pivotally attached to the hood (would which would require a bracket of some sort) and the recess provided at the margin of the engine room. Accordingly, when modifying Day by Matsui it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to include first mount is the enclosure (i.e. place the recess in area 37 of the frame) and the second mount is a bracket (pivoting bracket) coupled to the support frame of the condenser fan assembly.
In reference to claim 5, Day and Matsui disclose the claimed invention.
Day discloses the condenser fan assembly is configured to force air across a condenser coil (22) of the HVAC unit in the operating position (figure 2), and wherein the operating position (figure 3) and the service position are between 90 and 180 degrees apart from one another relative to a rotational axis of a hinge coupling the support frame to the enclosure (21), see the difference between figures 1 and 2.
In reference to claim 7 , Day and Matsui disclose the claimed invention.
Day discloses the lateral side is a first lateral side, the support frame includes a second lateral side opposite the first lateral side (at 42), and the second lateral side adjoins the enclosure (21) in the operating position, see figure 2.
In reference to claim 8, Day and Matsui disclose the claimed invention.
Day discloses the second lateral side (42) is distal to the enclosure (21) in the service position, see figure 3.
In reference to claim 9, Day and Matsui disclose the claimed invention.
Matsui teaches the brace (5) is actuatably attached to the enclosure (7) and is configured to toolessly engage with a mount of the panel (10) to hold the panel assembly in the service position, see figure 2. Accordingly, when utilizing the prop rod of Matsui with the HVAC unit of Day, one would also include the brace is actuatably attached to the enclosure (at 37) and is configured to toolessly engage with a mount of the panel (23) to hold the panel assembly in the service position.
In reference to claim 10, Day and Matsui disclose the claimed invention.
Matsui teaches the brace (5) is configured to toollessly engage with a first mount of the enclosure (at 6) and toollessly engage with a second mount (10) of the service panel (4) to hold the panel in the service position. Accordingly, when utilizing the prop rod of Matsui with the HVAC unit of Day, one would also include the brace is configured to toollessly engage with a first mount of the enclosure and toollessly engage with a 
In reference to claim 11, Day and Matsui disclose the claimed invention.
Day as modified supra fails to disclose the HVAC unit includes a second brace configured to extend from the enclosure to the condenser fan assembly to hold the condenser fan assembly in the service position. However, there is no evidence of record that duplicating the brace would do anything more than produce predictable results (i.e. support the panel at more than one location).Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a second brace configured to extend from the enclosure to the condenser fan assembly to hold the condenser fan assembly in the service position since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 B.
In reference to claim 13 , Day and Matsui disclose the claimed invention.
Day discloses the support frame (23) includes a first lateral side (at 36) and a second lateral side (at 42) opposite the first lateral side, wherein the hinge (36) is coupled to the first lateral side, and the second lateral side is configured to abut the enclosure in the operating position, see figure 2.
In reference to claim 14, Day and Matsui disclose the claimed invention.
Day discloses the second lateral side (42) is distal to the enclosure in the service position, see figure 3.
In reference to claim 15, Day and Matsui disclose the claimed invention.
Day discloses the support frame (23) includes a pair of longitudinal sides (inherently assumed in any 3 dimensional structure) extending between the first lateral side (at 36)  and the second lateral side (42) but fails to explicitly disclose wherein the pair of longitudinal sides are configured to be secured to the enclosure via fasteners in 
In reference to claim 16, Day and Matsui disclose the claimed invention.
Day discloses the condenser fan (31) is positioned within an interior of the enclosure (21) and is configured to force an air flow across a condenser coil (22) of the HVAC unit in the operating position, see figure 2, and wherein the condenser fan is external to the interior of the enclosure to expose the condenser fan and the interior of the enclosure in the service position see figure 3.
In reference to claim 21, Day and Matsui disclose the claimed invention.
Day discloses the plurality of hinges (36) is configured to hingedly attach a first lateral side of the support frame (23) to a lateral end portion of the enclosure (21), and wherein a second lateral side of the support frame (42), opposite the first lateral side, is configured to abut the enclosure in the operating position, see figure 2.
In reference to claim 22, Day and Matsui disclose the claimed invention.
Day discloses the second lateral side (42) is distal to the enclosure (21) in the service position. Matsui discloses the brace (5) is configured to extend from the enclosure (2) to a mount of the service panel (4) to support the service panel in the service position. Accordingly, when utilizing the prop rod of Matsui with the HVAC unit of Day, one would also include the brace extens from the enclosure to a mount of the condenser fan assembly to support the condenser fan assembly in the service position.
In reference to claim 23, Day and Matsui disclose the claimed invention.

In reference to claim 24, Day and Matsui disclose the claimed invention.
Matsui disclose the first mounting portion (5a) is configured to engage with a base rail of the enclosure (7), and the second mounting portion (5b) is configured to engage with a mount (10) of the service panel (4) in the service position of the service panel. Accordingly, when utilizing the prop rod of Matsui with the HVAC unit of Day, one would also include the first mounting portion (5a) is configured to engage with a base rail of the enclosure, and the second mounting portion is configured to engage with a mount of the condenser fan assembly in the service position of the condenser fan assembly.
In reference to claim 25, Day and Matsui disclose the claimed invention.

In reference to claim 28, Day and Matsui disclose the claimed invention.
Matsui discloses the service panel includes a mount (10) coupled to a side wall of the support frame, wherein the brace is configured to toollessly engage with the mount (10) in the service position, see figure 1. Accordingly, when utilizing the prop rod of Matsui with the HVAC unit of Day, one would also include condenser fan assembly includes a mount coupled to a side wall of the support frame, wherein the brace is configured to toollessly engage with the mount in the service position of the condenser fan assembly.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Day and Matsui as modified supra, and in further view of Screen Captures from YouTube video clip entitled “How to replace a Refrigerator Condenser Fan Motor”, hereinafter referred to as Sears Parts Direct.
In reference to claim 26, Day as modified by Matsui and Sears Parts Direct disclose the claimed invention.
Day as modified fails to disclose the wiring harness terminates at a first plug configured to connect with a second plug of an additional wiring harness of the HVAC unit, wherein, in a disconnected configuration of the first and second plugs, the wiring 
However, Sears Parts Direct teaches that in the art of condenser fans, that it is known to provide the wire harness with a first plug configured to connect with a second plug of an additional wiring harness of the HVAC unit. This is strong evidence that modifying Day as claimed would produce predictable result (e.g. allow the fan to be removed and replaced). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Day by Sears Parts Direct such that the wiring harness terminates at a first plug configured to connect with a second plug of an additional wiring harness of the HVAC unit since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of allowing the fan to be removed and replaced without additional tools. 
Note that the combination of Day with Sears Parts Direct would result in the wiring harness is configured to pivot about an axis of the plurality of hinges with the support frame between the operating position and the service position of the condenser fan assembly independently of the additional wiring harness when disconnected.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over CN 207230768 to Xiao, hereinafter reference will be made to the English Language translation provided herewith (Xiao).
In reference to claim 30, Xiao discloses the claimed invention including: 
A heating, ventilation, and/or air conditioning (HVAC) unit, see figure 1, comprising: 

a brace (6) configured to extend from an enclosure (11) of the HVAC unit to the condenser fan assembly to hold the condenser fan assembly in the service position, see figure 1.
wherein the support frame (2) is in a horizontal orientation (when closed), relative to a direction of gravity, in the operating position of the condenser fan assembly to enable the condenser fan to force the air through the opening in a vertical direction, relative to the direction gravity, in the operating position.


Allowable Subject Matter
Claims 17 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive. 
On page 11, of the response, Applicant argues with respect to claims 1, 12 and 19 that one skilled in the art would allegedly not be motivated to modify Day in the manner described in the rejection since Day is already contrived to prevent over-opening. This is respectfully not n order to facilitate ready access to the interior of the casing for servicing the compressor and other parts of the system, the wall 23 is made removable preferably being pivotally supported on the remainder of the cases…by means of a hinges or curved tongues 36 on the lower edge. And column 3 lines 24-29 where Day discloses, “[a] flexible cable or conductor cord 43…is provided in order the fan motor 23 may be lifted out of place without disconnecting the motor and supply conductors from a current source external to the casing.”  The examiner’s position is that this would suggest that the panel 23 is removed for service, and not that the hinge holds the panel in the open position. There is no explicit disclosure in Day that this hinge or curved tongue supports the panel in the open position. Applicant further points to figure 3 of Day to support the position that the lower edge 38 blocks further rotation of the panel. However, figure 3 is a schematic illustration of the invention and as such, cannot be interpreted as necessarily showing the exact structural relationship between the panel 23 and base 37. Applicant goes on to argue that “without the engagement between the lower edge 38 and the low vertical wall 37 there would be no mechanism in Day to retain the sloping wall 23 in the configuration explicitly shown in figure 3 of Day.” The examiner maintains that this is true. We cannot rely on a schematic to show the structural relationship between the panel 23 and casing 37 and Day is silent as to how the panel is maintained in the open position, one skilled in the art would look to other teachings for how to maintain a service panel in the open position. From the explicit teaches of Day, one would not assume the panel is secured in 
On page 15 of the response, Applicant requested that the Examiner produce evidence in support of the Official Notice with respect to claim 15. However,  Applicant does not provide any reasoned statement specifically pointing out any supposed errors in the examiner's action but merely requests the Examiner provide documentary evidence. It is noted in MPEP 2141 III that prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Further note MPEP 2144.03 C which states to adequately traverse a finding based upon facts not supported by documentary evidence, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art [emphasis added by the examiner]. Further, MPEP 2141 IV states that if an applicant disagrees with any factual findings by the Office, an effective traverse of a rejection based wholly or partially on such findings must include a reasoned statement explaining why the applicant believes the Office has erred substantively as to the factual findings [emphasis added by the examiner]. A mere statement or argument that the Office has not established a prima facie case of obviousness or that the Office’s reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an effective traverse of the rejection [emphasis added by the examiner]. Further, MPEP 2144.03 C states that if applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. Therefore, without a reasoned statement from the Applicant explaining why the applicant believes the office has erred substantially to the findings of fact which specifically points out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art, any use of common knowledge or Official Notice of facts not found in the cited references are not considered properly traversed and therefore, require no documentary evidence from the examiner. 
It should further be noted that if applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate [emphasis added by examiner], the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. Since Applicant’s request for the Examiner to produce evidence is not considered an adequate traversal since it does not state why the noticed fact is not considered to be common knowledge or well known in the art, the noticed fact that “using fasteners to close up a panel is extremely well-known and capable of instant and unquestionable recognition of being extremely well known so as defy dispute” is considered Applicant’s admitted prior art.
For at least the reasons stated above, applicant's reply is not found persuasive to overcome the rejections of record and therefore the rejections above are deemed proper and remain.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
/CASSEY D BAUER/Primary Examiner, Art Unit 3763